Pee Ctteiam,
This case was submitted to the jury in an adequate and impartial charge. It was a charge which presented to the consideration of the jury every possible phase of the case which assisted them in the ascertainment of the facts disclosed by the testimony. It was a case in which they undoubtedly sympathized with the plaintiff, but in which they were constrained by the evidence to render a verdict against him. As nothing appears in the evidence which would justify a reversal of the *438verdict, it remains to be seen whether the court erred in any material respect in its instructions in the general charge, or in its answers to the plaintiff’s first, sixth and seventh points. We find nothing in either of the matters referred to which requires or calls for a. new trial. All the specifications of error are accordingly dismissed.
. Judgment affirmed.